Citation Nr: 0213958	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an upper 
gastrointestinal tract disorder.


REPRESENTATION

Veteran represented by:	Non-Commissioned Officers 
Association of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 1999 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO).  

Procedural history

The veteran had active service from May 1975 to August 1979.

In June 1998, the veteran filed for service connection for an 
upper gastrointestinal tract disorder, claimed as a hiatal 
hernia and gastroesophageal reflux disease (GERD).  In an 
April 1999 rating decision, the RO denied the claim.  The 
veteran submitted a statement in August 1999 suggesting the 
RO consider additional evidence.  Upon review of her 
statement, the RO issued another rating decision in December 
1999, again denying the veteran's claim.  The veteran 
disagreed with the April 1999 and December 1999 rating 
decisions and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2000.  

The Board notes that the veteran requested a BVA Travel Board 
hearing in her December 2000 substantive appeal (VA Form 9) 
and requested a local RO hearing on the attached hearing 
selection form.  A local RO hearing was scheduled for June 
2001; the veteran was notified in July 2001 that she was on 
the waiting list for a Travel Board hearing.  In June 2001, 
the veteran called to cancel her hearing request.  There is 
no indication that she requested to have either hearing 
rescheduled.  In April 2002, the Board notified the veteran's 
representative that there were no active requests for a 
formal hearing in this case.  In response, the representative 
submitted written argument, which is of record.  In March 
2002, when the veteran's case was certified to the Board, the 
veteran was again advised of her right to a hearing.  The 
veteran did not respond.   Under these circumstances, the 
Board must assume that the veteran does not desire a hearing.

Other issue

The veteran also perfected an appeal as to the RO's denial of 
service connection for a lower gastrointestinal tract 
disability, claimed as spastic colitis/irritable bowel 
syndrome.  In November 2001, the RO issued a decision 
granting service connection for irritable bowel syndrome, 
which was considered a full grant of the benefit sought on 
appeal.  A 10 percent disability rating was assigned.

The veteran's representative has requested that the appeal as 
to that issue be continued, as it has been unable to contact 
the veteran in order to determine whether the veteran agrees 
with the assigned disability rating.  However, to the Board's 
knowledge, the veteran has not disagreed with the assigned 
disability rating. Accordingly, no action on the part of the 
Board is required.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  If the 
veteran disagrees with the rating assigned, the appropriate 
remedy is to file a claim for an increased rating with the 
RO. 


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed upper gastrointestinal tract disorder is causally 
related to an incident of her military service.


CONCLUSION OF LAW

An upper gastrointestinal tract disorder was not incurred in 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an upper gastrointestinal tract disorder, claimed as hiatal 
hernia and GERD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim by finding that 
it was not well grounded.  The VCAA eliminated the concept of 
a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. (2000) (per curiam), 
in which the Court held that VA could not assist in the 
development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the November 2001 SSOC the RO 
denied service connection based on the substantive merits of 
the claim.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to her.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

Following receipt of her claim in June 1998, the RO sent the 
veteran a letter describing the claims process, specifically 
notifying the veteran of evidence the RO was in the process 
of requesting or had requested, and specifically notifying 
the veteran of evidence she was responsible for providing.

In February 2001, after the enactment of the VCAA, the RO 
sent the veteran a letter which set forth in detail the 
requirements of the VCAA, including the responsibilities of 
VA and the veteran with respect to obtaining evidence.  See, 
in particular, page 2 of that letter, which specifically 
described the types of evidence which VA would obtain and 
which the veteran was required to furnish.  The veteran was 
specifically informed of the steps already taken by the RO, 
of the evidence still needed to substantiate the claim, and 
that the RO would assist her in obtaining evidence if she 
provided the proper information.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by her in support of her claims, by means of the 
April 1999 and December 1999 rating decisions, by the March 
2000 SOC, and by the November 2001 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records.  The veteran identified records from R.B.F., M.D., 
Jewish Hospital, P.G., MD, H.T.L., MD, M.J.I., MD, and S.A. 
MD, in June 1998.  The RO requested records from each of 
these sources in July 1998.  The RO obtained records from 
Jewish Hospital and from S.A in August 1998.  M.J.I., MD 
informed the RO in June 1998 that he had no record of the 
veteran.  R.B.F., MD, P.G., MD and H.T.L., MD did not 
respond, and the RO informed the veteran of this in the April 
1999 rating decision.  In September 1999, the veteran 
identified military records from a period when she was listed 
as a dependent.  The RO made an attempt to obtain these 
records in February 2000.  The veteran stated in November 
2000 that she would also try to obtain these records.  In 
December 2000, an administrator at Ireland Army Hospital 
responded that they needed additional information to find the 
records.  The RO made several additional attempts to obtain 
the records in February and March 2001.  In June 2001, the RO 
sent the veteran a Form 13042 to obtain additional 
information.  The veteran did not respond to the request.  
Although it appears from the letter enclosing the form that 
the RO made a typographical error in the address, the Board 
notes that the veteran received additional notice of this 
request in the November 2001 SSOC and that no response was 
received. 

The veteran was accorded a VA compensation and pension 
examination in October 2001 for the specific purpose of 
evaluating her gastrointestinal disability.  A report of that 
examination is of record and will be discussed by the Board 
below. 

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  As discussed in the Introduction, the veteran 
was scheduled for a hearing to present personal testimony, 
but she canceled the hearing and has since not indicated a 
desire to have it rescheduled.  She has submitted in support 
of her claim and her representative has submitted written 
argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001). 

For certain chronic disorders, to include peptic (gastric or 
duodenal) ulcers, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1132, 1133 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the lack of a diagnosis of a disability 
during service or within the applicable presumptive period, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that an upper gastrointestinal tract disorder was 
not incurred in service.

With respect to Hickson element (1), the Board observes that 
there is no evidence of record showing a currently diagnosed 
disability.  Records from S.A., MD, from September 1992, show 
a diagnoses of gastritis, subacute and chronic, as well as a 
small early hiatal hernia.  However, as noted by the VA 
examining physician in October 2001, there is no more recent 
evidence of upper gastrointestinal problems.  The VA 
examination did not result in any diagnosis of an upper 
gastrointestinal disorder, including hiatal hernia or GERD. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a current 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of a currently diagnosed upper gastrointestinal tract 
disability, the first Hickson element has not been satisfied.

Moreover, there is nothing in the evidentiary record to 
support or suggest that an upper gastrointestinal tract 
disorder existed during the veteran's service or within the 
applicable presumptive period.  There is no record of  
relevant complaint, treatment or diagnosis in service, or any 
other possible cause of the claimed disability.  

The service medical records show complaint of nausea and 
vomiting on several occasions, including in April 1975, which 
was attributed to a virus or functional bowel problem; 
October 1976, which was attributed gastritis and a urinary 
tract infection; February 1978, attributed to pregnancy; 
October 1978, attributed to a virus; and November 1978, 
attributed to an upper respiratory infection and spastic 
colon.  The examination conducted at separation in July 1979 
shows no abnormal findings.  The report of medical history 
completed by the veteran shows no history of indigestion or 
stomach trouble.  There is thus no indication in the service 
medical records that a chronic upper gastrointestinal 
disorder was diagnosed or is otherwise suggested.  See 38 
C.F.R. § 3.303(b) (2001) [for the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings].

Following service, there is no evidence of pertinent 
complaints or treatment until September 1992, over 13 years 
after separation from service.  
Hickson element (2), in-service incurence of disease, has 
also not been met.

With respect to Hickson element (3), there is no nexus 
opinion, nor could there be in the absence of either a 
current disability.  

The primary evidence in support of the veteran's claim comes 
from her own contentions.  However, it is now well 
established that although she is competent to report on her 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, because as explained by the Board above none of 
the three Hickson elements have been satisfied, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection of an upper 
gastrointestinal tract disorder.  The claim for service 
connection is accordingly denied.   


ORDER

Service connection for an upper gastrointestinal tract 
disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

